 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeyer Dairy,Inc.,a subsidiary of Milgram FoodStores,Inc.andMeyerDairyDistributorsAssociation.Case 17-CA-3946September17, 1969DECISION AND ORDERBY CHAIRMANMCCUL.LOCH AND MEMBERSBROWN AND ZAGORIAUpon a charge filed by Meyer Dairy DistributorsAssociation, herein called the'heUnion, the GeneralCounsel of the National Labor Relations Board bytheRegionalDirector for Region 17, issued acomplaint.dated June 25. 1969,' againstMeyerDairy. Inc., a subsidiary of Milgram Food Stores,inc., herein called the Respondent. alleging that theRespondent had engaged in and was engaging inunfair labor practiceswithinthemeaning of Section8(a)(5)and(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served upon theRespondent.With respect to the unfair labor practices, thecomplaint alleges. in substance, that on or aboutApril 4, the Union was duly certified by the ActingRegionalDirector for Region 17 as the exclusivebargainingrepresentativeoftheRespondent'semployees in the unit found appropriate' and thatsince on or about June 10. the Respondent hasrefused and is refusing to recognize or bargain withtheUnionassuchexclusivebargainingrepresentative,although the Union had requestedand is requesting it to do so. On July 7, theRespondent filed its answer, admitting in part, anddenying in part, the allegations of the complaint andasserting that the unit found by the RegionalDirectortoheappropriatewas inappropriatebecause the retail distributors were not and are notemployees of Respondent within the meaning of theActandbecausenopetitionwas ever filedrequesting that the retail employee route drivers bepart o1' any unit.On J ulv 11. the General Counsel filed with theBoard a motion for summary judgment and motionto transfer proceeding to the Board, contending thatthe pleadings, considered together with the officialBoard record in the underlying representationproceeding,Case 17-RC-5887, raised no issuesrequiring a hearing, that Respondent's defense setforth in its answer raised no litigable questions offact.and that as a matter of law, the Respondenthas no valid defense to the complaint. Thereafter,on .July 15, the Board issued an order transferringproceeding to the Board and notice to show cause.On July 28. the Respondent filed a Response to'Unless otherwise stated,alldates herein are in 1969'Decision andCertification of RepresentativeinCase 17-RC-5887 (notpublishedinNLRB volumes)notice to show cause, contending that, the RegionalDirector had improperly found that the appropriateunit was all retail distributors and retail employeeroute drivers on a petition which sought a unit ofonlyretaildistributorsexcludingallotheremployees,and that under these circumstances,neither the employee route drivers nor the Employerhad an opportunity to present evidence as towhether there was a sufficient similarity of interestto warrant their inclusion in the appropriateunit. Inaddition,Respondentdeniesthattheretaildistributors are employees of Respondent within themeaning of the Act. It maintains, therefore, thatsubstantial and material issues of fact are raised onwhich the Board should order a hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.RULINGS ON THEMOTION FOR SUMMARYJUDGMENTThe Respondent's contention that it is entitled atthis time to an evidentiary hearing on the inclusionof Respondent's retail employee route drivers in theappropriate unit is without merit for the followingreasons,On November 6, 1968, the Union filed a petitionin Case 17-RC-5887 seeking an election in a unit ofretail distributors of the Respondent at its Basehor.Kansas,facility.A hearing was conducted onDecember 4, 1968, by a Hearing Officer of theBoard on the issues raised by the Union's petition inwhichRespondent participated.At this hearingevidence was taken relating to Respondent's otheremployees. and the Petitioner in the alternativeindicated a willingness to represent a unit whichincluded retail employee route drivers. Thereafter,on February 28, 1969, the Regional Director forRegion 17 issued his Decision and Direction ofElection,inwhichhefound that all retaildistributors and retail employee route drivers of theRespondentatitsBasehor,Kansas,facility,constitutedan appropriate unit for purposes ofcollectivebargaining.Respondentsubsequentlyrequested review by the Board of the RegionalDirector'sDecision and Direction of Election onsubstantiallythesamegroundsurgedinRespondent's response to notice to show cause Bytelegraphic communication on March 21. the Boarddenied the Respondents request for review on thegroundthatitraisednosubstantialissueswarranting review.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigationbefore a Trial Examiner in an unfair labor practicecase,of issues which were or could have been'178 NLRB No 74 MEYER DAIRY, INC.litigated in a prior related representation proceeding.'Inasmuch as the Respondent has had in therepresentation case the opportunity to litigate theissues raised in its Response to Notice to ShowCause and as the Respondent does not offer toadduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding, we find thattheRespondent has not raised any issue which isproperlylitigableinthisunfair labor practiceproceeding.Allmaterial issues having been either decided bytheBoard or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel's motion for summary judgment is granted.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINI-SS OF THE RESPONDENTThe Respondent is, and at all times materialherein has been, a Kansas corporation having aplace of business at Basehor, Kansas, the facilityinvolvedherein,where it is engaged in theprocessing and distribution of fluid milk productsand related items. In the course and conduct of itsbusiness operations, the Respondent annually sellsand distributes products valued in excess of $50,000outside the State of Kansas, and its annual grosssales exceed $00,000 in value.The Respondent admits, and we find, that it is.and has been at all times material herein, anEmployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDMeyer Dairy Distributors Association is a labororganization w ithin the meaning of Section 2(6) and(7) of the Act.III.THE UNFAIR LABOR PRACTICES1.The unitA The Representation ProceedingAt all times material herein the followingemployees have constituted and now constitute aunitappropriateforpurposesofcollectivebargaining within the meaning of the Act:All retail distributors and retail employee routedriversworking out of the Basehor, Kansas.'SeePittsburgh Plate GlaesCo v A L R B,313 U S 146, 162, Rulesand Regulations of the Board,Sec 102 67(I) and 102 69(c)455facilityofMeyer Dairy, Inc., a subsidiary ofMilgramFoodStores,inc.,EXCLUDINGoffice-clericalemployees:plantemployees;wholesale route drivers; automotive maintenanceemployees: retail distributors working out of theIndependence,Missouri, distributing center; theAtchison,Kansas, retail distributor, professionalemployees, guards. and supervisors within themeaning of the Act; and, all other employees.2.The certificationOn or about March 26, a majority ofemployees of the Respondent in said unit, voting ina secret election conducted under the supervision ofthe Regional Director for Region 17, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. and on oraboutApril4,theActingRegionalDirectorcertifiedtheUnionastheexclusivecollective-bargaining representative of the employeesinsaid unit,and the Union continues to be suchrepresentative.B. The Request To Bargain and theRespondent's RefusalFollowing theCertificationofRepresentativedescribed above, the Union has requested, and iscontinuing to request, the Respondent to recogniseand bargain with the Union as the representative ofthe employees in the aforesaidunit.By letter, datedJune 10, the Respondent acknowledged the Union'srequest for recognition and bargaining and informedtheUnion that it did not wish to meet for thepurposeofdiscussingacollective-bargainingagreement for the reason that it did not believe thedistributorswere employees within the meaning ofthe National Labor Relations Act, as amended.C. ConclusionsAccordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in theappropriate unit described above; that the Union atall times since April 4. has been and now is theexclusivebargainingrepresentativeofalltheemployees in the aforesaid unit within the meaningof Section 9(a) of the Act: and that the Respondenthas since June 10, refused to bargain collectivelywiththeUnionastheexclusivebargainingrepresentative of its employees in the appropriateunit.By such refusal, the Respondent has engagedin,and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(5) and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCI'The acts of the Respondent set forth in sectionIII,above,occurring in connectionwithitsoperations as described in section 1, above, have a 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom. and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF Low1.Meyer Dairy, Inc., a subsidiary of MilgramFood Stores, inc., is an Employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act2.Meyer Dairy Distributors Association is alabor organization within the meaning of Section2(5) of the Act.3.All retail distributors and retail employee routedrivers working out of the Baschor, Kansas, facilityof Meyer Dairy. Inc.. a subsidiary of Milgram FoodStores, inc , excluding office-clerical employees;plant employees; wholesale route drivers; automotivemaintenance employees, retail distributors workingout of independence, Missouri, distributingcenter;the Atchison, Kansas. retail distributor: professionalemployees,guards.and supervisorswithinthemeaningof the Act, and all other employees,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since April 4, 1969. the above-named labororganization has been the certified and exclusiverepresentativeof all employees in the aforesaidappropriateunitforthepurposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusingon oraboutJune10, 1969, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all its employees in theappropriate unit, the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employee-, in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A. For the purpose of determining the duration of'the certification,the initialyear of the certificationshallbedeemed tobeginon the day thatRespondent commences to bargain in good faithwiththeUnionastherecognizedexclusivebargaining representative in the appropriate unit.'B.Meyer Dairy. Inc.. a subsidiary of MilgramFood Stores, Inc., its officers, agents, successors,and assigns, shall.1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay. wages, hours, and other terms andconditionsofemploymentwithMeyerDairyDistributorsAssociation, as the exclusive and dulycertified bargaining representative of its employeesin the following appropriate unit.All retail distributors and retail employee routedriversworking out of the Basehor, Kansas,facilityofMeyer Dairy, Inc.. a subsidiary ofMilgramFoodStores,Inc.,EXCLUDINGoffice-clericalemployees:plantemployees;wholesale route drivers; automotive maintenanceemployees, retail distributorsworking out ofIndependence,Missouri, distributing center: theAtchison,Kansas, retail distributor: professionalemployees, guards, and supervisors within themeaning of the Act, and all other employees.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its Basehor, Kansas. facility, copies ofthe attached notice marked -Appendix."' Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 17, shall, after being dulysigned by the Respondent's representative, be posted'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac Poultry Co . Inc ,136NLRB 785,CommerceCo, d/b/a Lamar Hotel,140 NLRB226, 229,enfd328 N 2d 600 (C A 5), sett denied 379 U S 817,BurnettConstruction Co ,149 Ni RB 1419, 1421, enfd350 N 2d 57 (C A 10).'in the event that this Order is enforcedby a decreeof a United StatesCourt of Appeals,there shall be substituted for the words"a Derision andOrder" thewords "a Deuceof the UnitedStatesCourt of AppealsEnforcing an Order" MEYER DAIRY, INC.by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including allplaces where notices to employees are customarilypostedReasonable steps shall be taken to ensurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify said Regional Director for Region 17,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE 10 ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees thatWE WILL NOT refuse to bargain collectively withMeyer Dairy Distributors Association, as the exclusiverepresentative of the employees in the bargaining unitdescribed below.WE Wli I NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the ActWEWILL,uponrequest,bargainwith theabove-named Union, as the exclusive representative ofallemployees in the bargaining unit described below457with respect to wages. hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit is.Allretaildistributorsand retail employee routedrivers working out of the Basehor, Kansas, facilityof Meyer Dairy, Inc.. a subsidiary of Milgram FoodStores, Inc., excluding office-clerical employees, plantemployee,,;wholesaleroutedrivers;automotivemaintenance employees,retaildistributorsworkingout of Independence,Missouri,distributing center,theAtchison. Kansas, retail distributor;professionalemployees,guards,andsupervisorswithinthemeaning of the Act;and all other employees.MEYERDAIRY,INC.,ASUBSIDIARY OF MiI.GRAMFOOD STORES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provision,. they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601East 12th Street, Kansas City, Missouri64106, Telephone 816-374-5181